MEMORANDUM **
Wayne Feuerhahn appeals the district court’s judgment dismissing his action which alleged defendants violated the Fair Credit Reporting Act, 15 U.S.C. § 1681b(a)(l)-(7), and the Fair Debt Collections Act, 15 U.S.C. § 1692(a)(6)(A), pursuant to Fed.R.Civ.P. 4(m). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand for further proceedings.
We review for abuse of discretion a district court’s dismissal pursuant to Fed. R.Civ.P. 4(m). Wei v. Hawaii, 763 F.2d 370, 371 (9th Cir.1985).1 The district court abused its discretion by dismissing Feuer-hahn’s action because he had good cause *787for failing to timely serve the summons and complaint. See Fed.R.Civ.P. 4(m); Wei, 763 F.2d at 371.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. The former Rule 4(j), cited by the court in Wei, was published as Rule 4(m) by the 1993 amendments to the Federal Rules of Civil Procedure.